Citation Nr: 9927443	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-33 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for purposes of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Howard P. Kasdan, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran, who had active service from March 1967 to March 
1970 and from May to October 1971, died in April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 administrative 
decision by the VA Regional Office (RO) in Cleveland, Ohio.  


REMAND

On a VA Form 9, submitted in August 1994, the appellant 
requested a hearing before the Board at the RO.  A hearing 
was apparently held on April 16, 1999.  By letter dated June 
18, 1999, the appellant was informed that a transcript of the 
hearing was unable to be obtained.  She was offered the 
opportunity to be afforded an additional hearing.  She 
responded that she desired an additional hearing before the 
Board at the RO.

In light of the above, the case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
a hearing before the Board at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 

conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).




